          Case 1:16-cr-00055-RJS Document 296 Filed 02/09/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



 UNITED STATES OF AMERICA

          -v-                                                      No. 16-cr-55-2 (RJS)
                                                                         ORDER
 ERBI KAU,

                         Supervisee.


RICHARD J. SULLIVAN, Circuit Judge:

         Today, the Court received a letter from Vincent Romano, Supervisee’s formerly retained

counsel, stating that he will no longer be able to represent Mr. Kau going forward. Accordingly,

IT IS HEREBY ORDERED THAT Esereosonobrughe Joy Onaodowan is appointed as counsel

pursuant to 18 U.S.C. § 3006A to represent Supervisee Erbi Kau at the February 25, 2021

presentment in this matter. Ms. Onaodowan shall file a notice of appearance in Case No. 16-cr-

55-2 and shall assist Supervisee in filling out a financial affidavit to be submitted prior to the

presentment. The Clerk of Court is respectfully directed to mail a copy of this order to

Supervisee.

SO ORDERED.

Dated:          February 9, 2021
                New York, New York


                                                       RICHARD J. SULLIVAN
                                                       UNITED STATES CIRCUIT JUDGE
                                                       Sitting by Designation
